Citation Nr: 1519544	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  10-28 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for cervical spine degenerative arthritis and degenerative disc disease, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel

INTRODUCTION

The Veteran had active service from March 1950 to March 1954.  This period of active duty included service in Korea from September 1950 to July 1951.  The service documentation ("Expeditions-Engagements-Combat Records") strongly suggests that the Veteran's participation constituted combat, and combat was in fact conceded in a July 2006 rating decision granting service connection for posttraumatic stress disorder.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2012, the Veteran testified at a hearing held at the RO before the undersigned Acting Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

In March 2013, the Board denied the Veteran's claim.  He appealed to the Court.  In October 2014, the Court issued a memorandum decision vacating the Board's March 2013 decision and remanding the matter for further adjudication.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

In an October 2014 Memorandum Decision, the Court found that the November 2012 medical examination report relied on by the Board in its March 2013 decision to be inadequate.  The Court explained that the examiner recorded factual observations without providing any analysis explaining why those facts are important and why they revealed that the etiology of the Veteran's current disability could not be traced back to his period of active service.  

Second, the examiner stated that there was no documentation to support the chronicity of the claimed neck condition since he first noted the pain in 2006.  The examiner did not definitely state what he believed to be the likely etiology of the Veteran's cervical spine disorder nor did he describe the nature or evolution of the disorder.  He also did not thoroughly explain why he believed the Veteran's disorder was not related to wearing a 6.5-pound helmet daily for many months, diving into fox holes, or any injuries suffered as a result of such activities.  He also provided no analysis linking the factual points he found important and why they were decisive.  

The Court found that the examiner did not provide clear conclusions, supporting data, and a reasonable medical explanation.  The Court further noted that the examiner did not offer supporting rationale for why the Veteran's neck disability was not related to any service cold injury.  For these reasons, the Court remanded the case so that an adequate medical opinion could be obtained.  In compliance with the October 2014 Memorandum Decision, the Board finds that a remand is necessary to obtain an adequate medical opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Furnish the Veteran with a 38 C.F.R. § 3.159(b) notice letter addressing the claim, with reference to 38 C.F.R. § 3.310 (secondary service connection).

2. Obtain VA treatment records since January 2014 and associate them with the claims file.

3.  After the above development has been completed, obtain a medical opinion for his claimed cervical spine degenerative arthritis and degenerative disc disease.  The November 2012 VA examination report and the claims folder, including documents on Virtual VA and VBMS, should be reviewed. 

Upon completion of that review, the medical professional should provide the following opinions:

a.  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any current cervical spine degenerative arthritis and degenerative disc disease is related to any disease or injury in service.  Please provide a rationale.

b.  Is it at least as likely as not that any current cervical spine degenerative arthritis and degenerative disc disease is related severe cold exposure during his service in Korea.  The record indicates that he was exposed to cold.  Please provide a rationale.

c.  Is it at least as likely as not that any current cervical spine degenerative arthritis and degenerative disc disease is related to having to wear a 6.5-pound helmet on a daily basis for many months during combat service in Korea.  Please provide a rationale.

d.  Is it at least as likely as not that any current cervical spine degenerative arthritis and degenerative disc disease is related to "jamming" his neck as a result of regularly diving into fox holes.  Please provide a rationale.

e.  Is it at least as likely as not that any current cervical spine degenerative arthritis and degenerative disc disease was is aggravated (permanently worsened) beyond normal progression by the Veteran's service-connected disabilities, including residuals of cold injuries of the upper extremities.  Please provide a rationale.
  
The medical professional is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the medical professional's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

An examination should only be provided to the Veteran if the medical professional feels that another examination is necessary in order to provide the requested opinion.  

4. Then, after undertaking any additional development that is deemed warranted, readjudicate the claim on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative, should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




